Title: To Thomas Jefferson from David Austin, 20 March 1802
From: Austin, David
To: Jefferson, Thomas


            Respected Sir.
              Washington March 20th 1802.
            The smallest attention to the principles of decorum would have forbid any farther instrusion upon your moments after the very polite note with which you was pleased to honor me; was I not still pursuaded of being capable of rendering essential services to the United States, abroad.
            From London, the cords of the National dulcimer might be so toutched as to vibrate in favor of our interests in the Mediterranean & elsewhere. The Barbary powers hope through Great Britain to master your armament against them. Their overtures, to this effect must be resisted. The quietus of the Barbary Coast must be served at Constantinople. The attention of the revolutionary storm needs to be kept on eastward; & not suffered to react upon the western board. We shall again be endangered, if we cannot give an eastern direction to the returning flame. From London the different powers affected by the Barbary depredation might be toutched; & if the Convention of powers at Amiens is not disolved, the A. Minister might stipulate on certain conditions for a reciprocity of privilige with them in all commercial relations.
            I perceive, Sir, that as soon as the West India convulsions are disposed of, the Eye of the French administration will be upon this quarter. It is the returning fire: It is the reacting flame. The common expectation of general felicity hath received a check in Europe, by reason of a power & principles not favorable to the interests & prospects of the first revolution.
            I will not detain your moments but pray you Sir to believe, that with heartfelt satisfaction I should enter upon the theatre of foreign exertion; & doubt not should be able to allay present evils, & to arrest those to which we may be, thro’ tardiness exposed.—It is a trial to me; that in my public illustrations of the operations of Providence, I cannot bring the standing & administration of the present moment into a cooperation with Heaven’s majestic design.—Open to me the door, in such way as you please, Sir, & if I do not in ten days, do more to quiet National tumult, & to put the Ship United States, at her ease, than all the pulpits, presses & post-Offices, yet have done, I will hold my self liable to surrender the trust, at a moments warning.—
            With high sentiments of esteem subscribe
            David Austin
          